Title: From Jonathan Trumbull, Jr. to Timothy Pickering, 11 September 1782
From: Trumbull, Jonathan, Jr.
To: Pickering, Timothy


                        sir
                            Head Quarters. 11th Sepr 1782
                        
                        His Excellency directs me to inform you, that the Count de Rochambeau with his Army will arrive at Haverstraw in a few Days—when it will be necessary that he should receive some Assistance from our Boats & Craft in Crossing.He gives this Information that the previous Arrangements may be attended to in Season. I am sir Your Most hule Sert
                        
                            J. Trumbull Jur Scty
                        
                    